DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art reference is Wang (US 3,725,320).
	Regarding claim 1, Wang discloses that impregnated beads were charged to the vessel of Example 2, and the bed was heated by friction heat from agitation and by a steam tracing line around the vessel; the nitrogen flow rate was maintained at 3 SCFM/100 lbs. of beads and its temperature was maintained at 70°F for 3 hours and at 75°F for another 3 hours; the bed temperature rose rapidly from about 60°F at the start of the run to 98°F at the end of 6 hours, the intermediate hourly temperatures being 77°, 81°, 85°, 88° and 90°F (see column 5, lines 40-59) resulting in a method for starting up a reactor, comprising: heating a reactor wall of a reactor from an initial temperature of less than 70°C to a first temperature of 95°C or more by heating an external wall surface of the reactor wall using heat tracing; and passing a pressurizing gas flow into the reactor to increase the pressure in the reactor.
	Wang fails to disclose or suggest a method comprising: a pressure in the reactor being 2.0 MPa-g or less during the heating; passing a pressurizing gas flow into the reactor to increase the pressure in the reactor by 0.5 MPa or more; and passing a heated gas flow into the reactor to increase the temperature of the reactor wall by 50°C or more relative to the first temperature.
	Claims 2-12 depend on claim 1.
a method for starting up a reactor, comprising: heating a reactor wall of a reactor from an initial temperature of less than 70°C to a first temperature of 95°C to 165° by heating an external wall surface of the reactor wall using heat tracing; and passing a pressurizing gas flow into the reactor to increase the pressure in the reactor.
Wang fails to disclose or suggest a method comprising: a pressure in the reactor being 2.0 MPa-g or less during the heating; passing a pressurizing gas flow into the reactor to increase the pressure in the reactor by 2.5 MPa or more; and passing a heated gas flow into the reactor to increase the temperature of the reactor wall by 200°C or more relative to the first temperature.
	Claims 14-20 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agee et al. (US 2007/0254968 A1) discloses heating a reactor (slurry vessel); passing a pressurizing gas flow into the reactor (slurry vessel) to increase the pressure in the reactor (slurry vessel); and the slurry vessel may be heat traced (see paragraph 0024).
a heat trace configured in thermal contact with the outside walls of the vessel (see paragraph 0006).
	Gordon et al. (US 3,927,983) discloses commercial reactors built to the design here disclosed can be fabricated with a jacket or heat tracing over full cylinder and ends (see column 4, lines 37-43) resulting in a reactor capable of be having an external wall surface of the reactor wall be heated using heat tracing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774